Title: From George Washington to the Great Dismal Swamp
From: 
To: 

Editorial note. The following entry, recording details of GW’s visit to the Dismal Swamp, appears faintly in pencil on the front of the 1763 diary and is repeated, in ink, in the diary for 1764. Variations between the two texts are minor. Although the entry is dated 15 Oct., it covers his first visit to the swamp in May, while he was attending meetings of the General Assembly in Williamsburg. The notes apparently were prompted by his second visit to the area in October, during which he did not enter the swamp. The Dismal Swamp, in southeast Virginia and northeast North Carolina, is a coastal swamp about twenty miles long which at one time extended over some two thousand square miles. It is geologically unusual in that it is higher than the surrounding land, and water drains out of it rather than into it. At its center is Lake Drummond, about three miles across, which GW calls “the Pond” (see main entry for 28 Oct. 1768). In 1763 GW and several partners including Fielding Lewis and Burwell Bassett formed a company, “Adventurers for Draining the Dismal Swamp,” and the General Assembly of Virginia empowered them to construct canals and causeways through private land without being subject to suits for damages (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:18). The purpose of the undertaking was to harvest lumber while the swamp was draining and to farm the land once it became dry. Early developers including Washington showed little interest in the digging of a canal for boat traffic between Chesapeake Bay and Albemarle Sound, a project which was accomplished a generation later. Although GW acquired land in the area and helped to finance some draining, his interest waned about twenty years after the following memorandum was written. His Dismal Swamp activities will be dealt with more fully in notes accompanying his correspondence on the subject. Here GW documents a trip from Suffolk, down the west side of the swamp, across the Perquimans River to a site near present-day Elizabeth City, N.C., then back along the eastern side of the

   swamp to Suffolk. Among the landowners named by GW were some from the prominent Nansemond County families of Riddick, Sumner, and Norfleet. Miles Riddick, from whom GW later bought land, was a member of the House of Burgesses for many years.